Citation Nr: 1015575	
Decision Date: 04/28/10    Archive Date: 05/06/10

DOCKET NO.  04-13 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability, to include as secondary to service-connected 
bilateral pes planus.  

2.  Entitlement to service connection for a left knee 
disability, to include as secondary to service-connected 
bilateral pes planus.  

3.  Entitlement to service connection for a low back 
disorder.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel



INTRODUCTION

The Veteran had active service in the United States Army from 
September 1983 to January 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  The case has been previously remanded by the 
Board in April 2006 and February 2008.  With regard to the 
claims for entitlement to service connection for bilateral 
knee disorders, no further development is required and the 
claims are ripe for appellate review.  

The issue of entitlement to service connection for a low back 
disorder is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  The Veteran has bilateral chondromalacia and effusion in 
the knees, which is productive of pain.  

2.  Although there was pain in the knees in service and 
following service, the competent medical evidence of record 
shows that chronic bilateral knee disorders are not related 
to in-service injury and/or pain, or to service-connected pes 
planus.  

3.  The competent medical evidence indicates that the 
Veteran's bilateral knee disabilities are due to the natural 
aging process.   



CONCLUSIONS OF LAW

1.  Service connection for a right knee disability, to 
include as secondary to service-connected bilateral pes 
planus, is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (2009).  

2.  Service connection for a left knee disability, to include 
as secondary to service-connected bilateral pes planus, is 
not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) 

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2009), significantly 
changed the law prior to the pendency of this claim.  VA has 
issued final regulations to implement these statutory 
changes.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).  The VCAA provisions include an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits, and they 
redefine the obligations of VA with respect to the duty to 
assist the Veteran with a claim.  In the instant case, the 
Board finds that VA fulfilled its duties to the Veteran under 
the VCAA.

In order to meet the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), VCAA notice must (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
and, inform the claimant about the information and evidence 
the claimant is expected to provide.  Although no longer 
required, in this case it was requested that the claimant 
provide any evidence in her possession that pertains to the 
claim.  Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).  

Additionally, the Court of Appeals for Veterans' Claims 
(Court) issued a decision in Dingess v. Nicholson, 19 Vet. 
App. 473, 484, 486 (2006), which held that VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) mandate notification of all five elements of a 
service connection claim.  Those five elements include (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  This notice must also inform the Veteran on how 
VA determines that a disability rating and an effective date 
for the award of benefits will be assigned if the claim is 
granted.  Id.  

In VCAA letters to the Veteran, she was informed about the 
information and evidence not of record that is necessary to 
substantiate her service connection claims, the information 
and evidence that VA will seek to provide, and the 
information and evidence the claimant is expected to provide.  
In addition, the letters provided the Veteran notice 
regarding the evidence and information needed to establish a 
disability rating and effective dates, as outlined in 
Dingess-Hartman.   

Also, the Veteran is represented by the Texas Veterans 
Commission, and that organization is presumed to have 
knowledge of what is necessary to substantiate a claim for 
service connection.  Neither the Veteran nor her 
representative have pled prejudicial error with respect to 
the content or timing of VCAA notice.  See Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009).  

Regarding VA's duty to assist the Veteran in obtaining 
evidence needed to substantiate her claims, the Board finds 
that all necessary assistance has been provided in this case.  
The evidence includes service treatment records and post-
service pertinent medical records, including VA examination 
reports.  There is no indication of any additional relevant 
evidence that has not been obtained.  With respect to the 
clinical examinations, the Board finds that the Veteran was 
provided a thorough VA orthopedic examination.  See 38 C.F.R. 
§§ 3.326, 3.327 (2008).  See also McLendon v. Nicholson, 20 
Vet. App. 79, 81 (2006).  The examination report is well-
rationalized, and it addresses the contended relationship 
between current bilateral knee disorders, service, and 
service-connected pes planus.  Under these circumstances, 
there is no duty to provide another examination or medical 
opinion with regard to these claims.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4) (2009).   

Legal Criteria-Service Connection

Applicable law provides that service connection will be 
granted if it is shown that the Veteran experiences a 
disability resulting from an injury or disease contracted in 
the line of duty, or for aggravation of a preexisting injury 
or disease contracted in the line of duty, in the active 
military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  That an injury or disease occurred in 
service alone is not enough; there must be chronic disability 
resulting from that injury.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. § 
3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). 

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997). 

Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected. 38 C.F.R. § 3.310.  The Board also notes 
that secondary service connection on the basis of aggravation 
is permitted under 38 C.F.R. § 3.310, and compensation is 
payable for that degree of aggravation of a nonservice-
connected disability caused by a service-connected 
disability.  See Allen v. Brown, 7 Vet.App. 439 (1995).

Analysis

The Veteran contends that she has chronic disabilities in the 
knees which are related to her period of active service or, 
alternatively, to her service-connected foot disorders 
(bilateral pes planus).  

In service, the Veteran did have incidents of acute right 
knee sprain and left knee pain after running.  In December 
1984, the Veteran manifested left knee pain several weeks 
after a running injury, and she was diagnosed as having 
chondromalacia patella.  

Post-service, the earliest manifestation of knee pain was in 
December 1997, when private treatment assessed bilateral knee 
pain.  The Veteran was initially examined by VA in July 2002, 
and an associated report indicated that there was, at that 
time, no chronic disorder in the knees present.  
Specifically, radiographic imaging reports did not note any 
abnormal findings in the knees; however, patellofemoral pain 
syndrome was assessed.  An October 2002 private report noted 
bilateral crepitus, and the impression was probably 
patellofemoral, most likely meniscus tear.  

The Veteran was again examined by VA in May 2004, and the 
associated report stated that, because the alleged knee pain 
had worsened over the previous four to five years, and 
because there was no indication of knee pain on separation, 
it was less likely than not that current knee pain was 
related to service.  The Board, in an April 2006 remand, 
determined that because the opinion failed to address the 
secondary contention, a remedial examination was necessary.  
In compliance with this directive (and after a subsequent 
2008 Board remand obtained additional treatment records), 
another VA examination was afforded in December 2009.  In the 
report of examination, the Veteran was assessed as having 
bilateral chondromalacia, with bilateral effusion also noted.  
Regarding a nexus, the examiner stated that in his opinion, 
the initial in-service injury was a strain, and there has 
been a continual presence of pain in the knees.  Despite this 
pain, the examiner was of the opinion that the current 
bilateral knee disabilities were not related to military 
service.  In giving his rationale, it was noted that the 
claims file was reviewed (including service and post service 
history), and the entered opinion was that the current knee 
disorders were related to the "wear and tear" associated 
with the aging process.  Regarding any potential influence of 
pes planus on the onset of chronic knee conditions, the 
examiner stated that there is no "anatomic or physiologic 
relationship" between pes planus and the knees.  The 
examiner noted that the Veteran had a normal gait, and as 
such, it was less likely than not that knee pain was related 
to pes planus.  

The Board notes that there is some evidence of a continuity 
of pain between service discharge and present.  Specifically, 
the Veteran has consistently reported that pain in the knees 
has been present since separation, and the December 2009 
examiner also noted the Veteran feeling pain continually 
since service.  Pain, as something which is ascertainable by 
the senses, is something on which the Veteran, as a 
layperson, is competent to report.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Thus, there is no dispute 
that there has been some pain present in the knees from 
military service onward.  Despite this documented pain, it is 
noted that pain alone, without an underlying disability, is 
not a condition for which service connection can be granted.  
See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999)

Given that pain, without an underlying condition, is not 
sufficient enough to constitute a chronic disability, the 
Board must note that the earliest possible symptoms of a 
chronic disability were in October 2002; however, a VA 
examination in 2004 did not note a chronic condition other 
than pain.  In December 2009, the Veteran was assessed with a 
chronic disorder, namely bilateral chondromalacia with 
effusion.  This condition was specifically noted not to be 
related to service or to service-connected pes planus.  
Indeed, the examiner fully reviewed the service and post-
service histories, including the many complaints of pain in 
the knees over the years, and upon objective and radiographic 
examination determined that the current, chronic bilateral 
knee conditions were not related to service or to pes planus.  
In coming to that conclusion, the examiner offered a 
reasoning that the disorders were consistent with normal 
"wear and tear" associated with aging, and, because there 
was no affected gait, also concluded that there is no 
anatomic relationship between pes planus and the knee 
conditions.  

The 2009 VA examination report is thorough and well-
rationalized, and is based on a review of all available 
medical evidence.  Moreover, in coming to the conclusion that 
there is no relationship between the knee disorders and 
service and/or service-connected pes planus, the examiner 
offered an alternate source of causation, stating that the 
deterioration of the knees was due to the normal affect of 
aging on the joints.  In contrast, the only opinion 
supportive of the Veteran's claims comes from her own 
unsubstantiated lay statements.  Indeed, although she is 
competent to report on pain in her knees, she lacks the 
appropriate medical credentials to opine on matters such as a 
diagnosis of an underlying disability and/or causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  In fact, the 
diagnosis of a chronic knee condition, and the assignment of 
a nexus between that current condition and service and/or 
service-connected pes-planus, is not something on which the 
Veteran can competently address.  See Jandreau v. Nicholson, 
492 F. 3d 1372 (Fed. Cir. 2007).  The Board does not doubt 
the veracity of the Veteran and her belief in her assertions; 
however, when weighed against the competent medical evidence 
of record, it cannot assign much probative value to her 
contentions.  

As this is the case, the Board must deny the claims for 
service connection.  There is not any competent medical 
evidence of a causal, or in the case of the secondary 
theories of entitlement, a causal or aggravating relationship 
between current bilateral knee disorders and service.  The 
Veteran's assertions of pain are noted; however, they cannot 
overcome the well-rationalized expert medical opinion of 
record which links the current knee conditions with the 
natural aging process.   In reaching this determination, the 
Board acknowledges that VA is statutorily required to resolve 
the benefit of the doubt in favor of the Veteran when there 
is an approximate balance of positive and negative evidence 
regarding the merits of an outstanding issue.  That doctrine, 
however, is not applicable in this case because the 
preponderance of the evidence is against the Veteran's claim.  
38 U.S.C.A. § 5107(b) (West 2002); see also Ortiz v. 
Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding 
that "the benefit of the doubt rule is inapplicable when the 
preponderance of the evidence is found to be against the 
claimant"); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for a right knee 
disability, to include as secondary to service-connected 
bilateral pes planus, is denied.  

Entitlement to service connection for a left knee disability, 
to include as secondary to service-connected bilateral pes 
planus, is denied.  


REMAND

The Veteran contends that she has a chronic low back disorder 
that is related to an in-service injury.  There are notations 
of in-service back pain, with the service treatment records 
indicating a March 1985 complaint due to working on a field 
site, and a March 1987 administration of a spinal block 
during a Cesarean delivery.  Additionally, a January 1988 
service treatment note listed a complaint of back pain for 
approximately two weeks, and she was assessed as having 
muscular strain, with manifestation of pain at L4-L5 without 
radiculopathy.  

A December 2003 VA examination diagnosed chronic low back 
pain, and the Veteran had complained of pain since having her 
Cesarian delivery 16 years prior.  In February 2004, a 
magnetic resonance imaging (MRI) study showed mild facet 
joint arthritis at the 2 lower lumbar levels.  This MRI was 
done in concert with a VA examination which determined that 
there was not a relationship between the current low back 
disorder and service.  This opinion lacked an associated 
rationale, and the Board determined in its April 2006 remand 
that it was not a useful examination for addressing the claim 
of service connection.  

In response to the Board's remand, another examination was 
afforded in December 2009 which, in light of findings made 
during the examination, requires additional clarification 
from the examiner.  Indeed, the December 2009 examiner did 
not find that there was a current disability present in the 
low back.  X-rays were returned in association with the 
examination, and the back was found to be normal.  Based on 
this, the examiner stated that the in-service back pain was 
due to a strain, and that any current back pain (without an 
underlying diagnosis) is a manifestation of the "wear and 
tear" of the aging process.  The examiner did not make 
reference to the 2004 MRI findings of osteoarthritis in the 
lower two levels of the lumbar spine when coming to his 
conclusion, and it is here that further clarification is 
needed.  

Osteoarthritis is a chronic condition, and although the 2004 
MRI found it to be mild in nature, it is still a condition 
for which service connection can be granted.  Thus, although 
the Board does not doubt the credentials or the reasoning of 
the 2009 examiner, it nonetheless notes that the absence of a 
finding of arthritis four years after an MRI diagnosis of the 
condition is somewhat odd.  Indeed, the examiner used the 
lack of a chronic low back condition as the basis for his 
opinion that low back pain (not a condition for which service 
connection can be granted) did not have origins in service.  
The Board is of the opinion that the claims file should be 
returned to the examiner, and that he should specifically 
reference the 2004 MRI findings, which did show a chronic low 
back disorder.  As such, the examiner should be offered the 
opportunity to write an addendum opinion, where he should 
specifically note the 2004 MRI finding of osteoarthritis.  
The examiner should state whether that disability is 
currently present, and if so, if it is related to the 
documented in-service injuries.  See McLendon v. Nicholson, 
20 Vet. App. 79 (2006).  If further testing is needed (i.e. 
an additional MRI), the Veteran should be afforded it before 
the examiner issues a final opinion.  

Accordingly, the case is REMANDED for the following action:

1.  The claims file is to be sent to the 
examiner who conducted the December 2009 
VA examination for an addendum opinion.  
Specifically, the examiner is asked to 
note the 2004 MRI finding of arthritis in 
the lower two lumbar levels.  Because this 
finding is contrary to the 2009 assessment 
(where no current disability was found), 
and because the 2009 opinion relied on a 
negative radiographic finding in coming to 
the conclusion regarding causation, the 
examiner is specifically asked to 
reference the 2004 MRI finding and whether 
this changes his original assessment.  In 
coming to his conclusion, the examiner 
should state whether it is at least as 
likely as not that chronic lumbar 
arthritis, if present, had causal origins 
in military service.  If further testing 
is required (i.e. an additional MRI), the 
Veteran should be afforded the testing 
prior to the examiner issuing his addendum 
opinion.   

2.  After conducting any additional 
indicated development, readjudicate the 
Veteran's claim.  If the claim remains 
denied, issue an appropriate supplemental 
statement of the case and forward the case 
to the Board for final adjudication.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


